Citation Nr: 1535155	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  96-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a compression fracture of the thoracic vertebrae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded all of the Veteran's claims in August 2004, following a September 2003 Board hearing.  Pursuant to this remand, and in view of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a Statement of the Case was issued in February 2008 addressing claims for higher initial evaluations for allergic rhinosinusitis, residuals of an avulsion fracture with laceration of the left leg, athlete's foot, residuals of a compression fracture of the thoracic vertebrae, bilateral seismoiditis with pes planus and spurring; and service connection for a skin condition of the hands.  In August 2008, the Veteran submitted a Substantive Appeal indicating that he sought to perfect an appeal on four of those issues but did not appeal the left leg and seismoiditis claims. 

An April 2009 Board decision finally decided claims for entitlement to an initial compensable evaluation for hemorrhoids, entitlement to an initial compensable evaluation for parotid calculus and a lump on the left cheek, entitlement to service connection for a skin condition of the hands, entitlement to service connection for bronchitis, entitlement to service connection for laryngitis, entitlement to service connection for residuals of frostbite of the feet and hands, entitlement to service connection for otitis media, entitlement to service connection for compression neuropathy, left side, entitlement to service connection for bilateral knee pain and fluid, entitlement to service connection for residuals of or an allergic reaction to a typhoid shot, claimed as chronic rhinitis, entitlement to service connection for residual disability due to exposure to ethylene and nitrous oxide gases and entitlement to service connection for chronic pathology causing bilateral shoulder pain.  The issues of increased rating for residuals of a right thumbnail deformity, allergic rhinosinusitis, residuals of a compression fracture of the thoracic vertebrae, and athlete's foot, and service connection for dental trauma were remanded for further development.

In September 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  As noted above, the Veteran had previously testified at a September 2003 Board hearing.  The VLJ who heard that testimony has since left the Board and thus the Veteran was afforded an additional hearing.  The transcripts of these proceedings are of record.

In an April 2014 decision, the Board awarded a 10 percent initial rating for the residuals of a compression fracture of the thoracic vertebrae.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  The Board notes that the Veteran did not challenge the Board's denial of entitlement to an initial compensable rating for athlete's foot in the April 2014 decision.

The issues of an initial compensable evaluation for residuals of right thumbnail deformity, entitlement to an initial compensable evaluation for allergic rhinosinusitis, entitlement to service connection for dental trauma other than teeth 8 and 9 and entitlement to service connection for bilateral ankle pain were remanded by the April 2014 Board decision.  The required development has not been completed and these issues have not been recertified to the Board and thus will not be considered herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 

REMAND

In a November 2014 Appellant Brief, the Veteran, through his representative, contended that he should be afforded an additional VA examination for his back disability; arguing that the Veteran's 2013 hearing testimony suggested that his disability had worsened since the December 2009 VA examination.  Thus, on remand, the Veteran should be afforded an additional examination for his back disability on appeal.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).

The Board additionally notes that the Joint Motion for Remand indicates that the Veteran was unable to work at times due to his back disability.  However, the Board observes that the Veteran testified in September 2013 that he is a VA employee. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination or examinations by an examiner or examiners with appropriate expertise to determine the current severity of the Veteran's service-connected back disability on appeal.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

2.  Then, the RO or the AMC should readjudicate the claim.  Consideration should be given to an extra-schedular rating, considering the compounding negative effects of each individual service-connected disability pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.)  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




